AILSHIE, C. J.,
Concurring Specially. — In concurring in a reversal of the judgment in this case, I want to state the reasons which lead me to do so. I do not think upon the face of the complaint the question could be fairly presented to the court by demurrer that the Springston Lumber Company was a necessary party to the adjudication of any cause of action alleged as existing between plaintiff and defendant. On the other hand, I do not see where there would'be any protection to either plaintiff or defendant under any judgment on this contract as against the Springston Lumber Company. A determination that the Springston Lumber Company had no real interest in the contract and only appeared as a nominal party thereto would be binding as between the parties to this action, but it would be in no sense binding upon the Springston Lumber Company and would in no way bar the company from prosecuting its action on the contract, or any action against either party involving any right under the contract. For that reason, I have no doubt but that the Springston Lumber Company is a “proper party,” if not a “necessary party,” and it would have been entirely proper, and I think wise, for the trial judge to have ordered the .plaintiff to bring in the Springston Lumber Company and make it either a defendant or a plaintiff in the action.
While I agree that so far as the complaint shows, it cannot be said that the Springston Lumber Company was a necessary party, I am fully persuaded that it was a proper party, and that it should have been brought into this action and required to set up any interest it may have in. the matter, so that justice may be done all the parties under the contract in the one action.